Citation Nr: 1000699	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-25 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for atrial fibrillation.

2. Entitlement to service connection for hyperthyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service in the U.S. Army from October 
1965 to October 1968.  He also served in the Air National 
Guard (ANG) from April 1980 through November 2003.  He had a 
period of active duty for training (ACDUTRA) from June 3, 
2000 through June 19, 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
atrial fibrillation and for hyperthyroidism.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required on his part.


REMAND

The Veteran contends that his atrial fibrillation and 
hyperthyroidism first became manifest while he was on ACDUTRA 
in June 2000.  The record reflects that in June 2000 he was 
deployed to Kuwait for approximately 17 days.  He has 
proposed that his atrial fibrillation and hyperthyroidism may 
have been caused by the anthrax shots he received prior to 
June 2000 or to the desert heat he experienced in June 2000.  
He claims that on his arrival in Kuwait he experienced 
fluttering in his chest and dizziness, and that during his 
stay in Kuwait he experienced difficulty with the heat and a 
decrease in his jogging and weightlifting abilities.  He also 
claims that after he returned from Kuwait he experienced 
weight loss, and continued to experience loss of breath and 
loss of upper body strength.  He claims these symptoms were 
the onset of his atrial fibrillation and hyperthyroidism, 
which were eventually diagnosed by private physicians in 
October and November 2000.  He also reports that in January 
2000 he was seen by his primary care physician for a physical 
and neither atrial fibrillation nor hyperthyroidism were 
shown at that time.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 
3.6.  

The record reflects that in August 2006, the Veteran 
underwent a VA examination.  He reported that in January 2000 
he was started on an anthrax series, and while in Kuwait he 
had "mild exertional chest pressure which was diagnosed 
months later (did not seek medical care for months) as Atrial 
Fibrillation".  The examiner noted that the onset of atrial 
fibrillation was "probably while in Kuwait as mentioned 
above".  The examiner opined that atrial fibrillation, 
hyperthyroidism, and eczema all had an "onset while he was 
in the National Guard", and the examiner felt that these 
disorders were "as likely a[s] not due to his service".  

The United States Court of Veterans Claims has held that a 
medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007) ("[A]medical opinion ... must support 
its conclusion with an analysis that the Board can consider 
and weigh against contrary opinions.").  The Board also notes 
that once VA undertakes the effort to provide an examination 
when developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

The Board notes that the VA examiner's opinion is at first 
equivocal - as to whether atrial fibrillation occurred in 
Kuwait, and then non-specific - as to the exact date in 
opining that his atrial fibrillation and hyperthyroidism had 
an onset while he was in the National Guard.  Moreover, the 
Board notes that the VA examiner's opinion appears to be 
based on the Veteran's reported history only, as there is no 
indication whether the examiner reviewed the claims file.  
The Board may not simply disregard a medical opinion solely 
on the rationale that the medical opinion was based upon a 
history given by the veteran.  Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on veteran's statement renders a medical 
report incredible only if the Board rejects the statement of 
the veteran).  However, in this case, the Veteran has 
specifically claimed that his atrial fibrillation and 
hyperthyroidism had an onset during a specified period of 
time in June 2000, and this was not addressed in the 
examiner's decision.  Moreover, there is no indication that 
service records or subsequent private medical records were 
reviewed by the examiner, and the Board finds that review of 
these records by the examiner is crucial.  Thus, the Board 
concludes that the March 2006 examination is inadequate for 
rating purposes, and another VA examination is warranted.  
See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).

The Board also notes that one of the Veteran's theories of 
entitlement is that the desert heat in Kuwait in June 2000 
contributed to the onset of his atrial fibrillation and 
hyperthyroidism.  A review of the service treatment records 
(STRs) shows that several medical providers, including Dr. 
Korff in December 2002, Dr. Ledewitz in December 2002, and 
Dr. Boyce in March 2003, have more or less indicated that the 
Veteran should not be deployed to a warm climate because this 
could cause his hyperthyroidism to relapse.  It is unclear of 
the significance of these opinions, but these, and the rest 
of the claims file, should be considered by the examiner.  

A review of the record appears to show that the Veteran was 
seen by his primary care physician, Dr. Boyce, in January 
2000 and then again in October 2000.  While the January 2000 
treatment record from Dr. Boyce is of record, as well as at 
least one other document from Dr. Boyce, there is no 
indication that an attempt has been made to obtain complete 
treatment records from Dr. Boyce - to specifically include in 
October 2000.  Moreover, the record reflects that the Veteran 
was seen in November 2000 by an endocrinologist, Dr. Korff, 
and on other occasions by a heart specialist, Dr. Ledewitz.  
While the record contains letters from both these doctors, it 
does not appear that any attempts were made to obtain 
complete treatment records from Dr. Korff or Dr. Ledewitz.  
On remand, an attempt to obtain any and all treatment records 
from these three doctors should be made.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain complete records for 
the Veteran from Dr. Korff, Dr. Ledewitz, 
and Dr. Boyce, pertaining to treatment for 
atrial fibrillation and hyperthyroidism.  
A negative reply should be requested.  If 
no such records are available, it should 
be so noted.

2.  Schedule the Veteran for an 
appropriate VA examination in order to 
determine the nature and probable etiology 
of any current atrial fibrillation or 
hyperthyroidism.  The claims file must be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should specifically note that 
the file has been reviewed.  

a.  The examiner should be asked to opine 
as to whether it is at least as likely as 
not (i.e., to a 50-50 or greater degree of 
probability) that any currently diagnosed 
atrial fibrillation is causally related to 
the Veteran's period of ACDUTRA in June 
2000; or whether such a causation or 
relationship is unlikely (i.e., less than 
a 50 percent probability).  

b.  The examiner should be asked to opine 
as to whether it is at least as likely as 
not (i.e., to a 50-50 or greater degree of 
probability) that any currently diagnosed 
hyperthyroidism is causally related to the 
Veteran's period of ACDUTRA in June 2000; 
or whether such a causation or 
relationship is unlikely (i.e., less than 
a 50 percent probability).  

c.  The examiner must explain the 
rationale for any opinion(s) given, and if 
unable to provide the requested opinions 
without resorting to speculation, it 
should be so stated.

d.  Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  Thereafter, the issues on appeal 
should be readjudicated.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be provided with a 
Supplemental Statement of the Case which 
addresses all evidence submitted, and be 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

